Citation Nr: 1524162	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lower back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty in the Marine Corps from August 1994 to March 1996, and in the Army from February 1999 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2012, the Veteran testified before a Veterans Law Judge that is no longer employed by the Board.  She was given the opportunity to appear at another hearing and did so before the undersigned in April 2015.  The transcript is associated with the claims file.

The Board notes that in a June 2014 rating decision (after the Veteran perfected an appeal for service connection for a bilateral knee condition), the RO granted service connection for those claims, effective March 18, 2008, and assigned a 10 percent rating for each knee.  That rating decision represents a total grant of benefits sought on appeal for the issues of service connection for left and right knee conditions.  As such, those issues are considered resolved in full and the Board does not have appellate jurisdiction over them.  38 U.S.C.A. § 7105 (2014).

This case was previously before the Board in October 2013 and October 2014.  In October 2013, the Veteran's claim was remanded so that she could be provided a VA examination to address her claim.  The Board also requested that the RO obtain the Veteran's medical records from the Medical College of Georgia.  In October 2014, the Veteran's claim was remanded to afford her a video conference hearing before a member of the Board.  In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

FINDING OF FACT

The Veteran's lower back disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for lower back disorder have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board does not dispute that the Veteran was treated for a back injury in April 1995, while serving in the Marine Corps.  The Board also does not dispute that the Veteran is currently being treated for chronic back pain.  Therefore, the dispositive question in this case is whether the Veteran's current back pain is related to the back injury treated in service.

The Veteran was provided with a VA examination in September 2008.  The examiner conducted a review of the Veteran's available records and claims file, and noted the relevant medical history of her lower back condition, to include her statements that her back pain began in 1994 when she stepped in a hole and fractured her ankle, and that it became worse after falling down the stairs in December 2000.  The examiner also noted that an August 2006 MRI of the lumbosacral spine showed minimal facet arthropathy at L4-5, but was otherwise unremarkable.  Clinical testing revealed limited motion of the lumbar spine; however, the examiner noted that he felt the Veteran was giving a very poor effort at performing the motion and cooperating with his requests.  The examiner diagnosed the Veteran with mild degenerative arthritis of the spine, and determined that her condition was not related to service.

The Veteran was provided with another VA examination in January 2014.  Following a review of the claims file, the examiner noted the Veteran's report that the onset of lower back pain was while she was in the Marine Corps.  As to prior diagnostic imaging, he opined that MRI images from 2006 showed normal lumbar images for the Veteran's age, and were consistent with civilians of the same age.  The examiner also noted that he found x-rays from January 2013 to also be normal.  Diagnostic imaging from January 2014 showed normal lumbar lordosis, no spondylosis or spondylolistheses.  Additionally, vertebral body heights and disc spaces were normal, and pedicles were intact.  Notably, there were no significant degenerative changes.  Following physical examination, the examiner concluded that the Veteran's lower back pain was not related to military service or related to her spine.  Rather, the examiner opined that the Veteran's lower back pain was of non-atomic etiology.

The Board finds that the Veteran's medical treatment records are consistent with, and therefore supportive of, the VA examiners' opinions.  First, the Board notes that the Veteran's service treatment records contain no treatment for back pain other than in April 1995.  Indeed, upon the Veteran's discharge in 1996, she was found to be unfit for service due to several medical conditions that did not include a lower back condition.  Furthermore, the Veteran was found medically qualified to enter service in the Army in 1999.  Although the Veteran contends that she received physical therapy and was placed on light duty due to neck and back pain, physical profiles of record were due to pregnancy, patellofemoral pain, and bilateral shin splints.  There is no evidence of physical therapy or other back treatment during the Veteran's second period of military service.

Additionally, although the Veteran's post-service medical records show treatment for back pain on numerous occasions, there is no medical opinion linking her current back problems to the injury incurred in service.  Rather, the medical evidence of record is supportive of the VA examiner's findings that the Veteran's condition is of non-anatomical etiology.  See VA treatment record dated October 27, 2006 (diagnosing Chronic Pain Disorder associated with both psychological factors and a General Medical Condition); December 8, 2009 (stating that given the Veteran's PE findings, age range, and history of dysthymic disorder, her chronic pain may be fibromyalgia).

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  First, although the Veteran asserts that she has experienced back pain continuously since service, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply, as there is no evidence in the record that arthritis manifested to a compensable degree within one year after the Veteran separated from the military.  In addition, while the September 2008 VA examination report contained a diagnosis of mild degenerative arthritis of the lumbar spine, numerous x-ray reports show no evidence of arthritis during the appeal period.  See January 2014 examination findings of normal diagnostic imaging of the lumbar spine in 2006, January 2013, and January 2014).  

The Board also finds the weight of the evidence is against the Veteran's claim on a direct basis.  The medical evidence of record indicates that the Veteran's lower back condition is not related to service.  The only pieces of evidence supportive of her claim for entitlement to service connection are statements from the Veteran, friends, and family members.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly those of the September 2008 and January 2014 VA examiners, outweigh those of a layperson.  While the Board acknowledges that the Veteran's mother is a licensed nurse practitioner, the VA examiners were an orthopedic physician and orthopedic surgeon, and therefore have education, training and expertise on these matters that the Veteran and her mother are not shown to have.  Therefore, the Board finds that the lay statements opining that the Veteran's back condition is related to service are less probative than the opinions of the September 2008 and January 2014 VA examiners.

In sum, the Board finds that the weight of the evidence shows that the Veteran's current back condition is not related to military service.  Accordingly, her claim for service connection for lower back condition must be denied.

Furthermore, while there is a suggestion in the record that the Veteran may have fibromyalgia, there is no evidence that she had any foreign service, to include service in the Persian Gulf.  Therefore, the provisions of 38 C.F.R. § 3.317 do not result in an award of service connection for fibromyalgia related to Persian Gulf veterans.  Furthermore, there is no lay or medical evidence of record that otherwise suggests that fibromyalgia is related to service.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. at 55-56.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in May 2008 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claims.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in September 2008 and January 2014 to address the etiology of her back condition.  She has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).

Finally, the Veteran testified at a hearing before the Board in April 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning onset and etiology of the Veteran's back condition.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for lower back disorder is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


